Citation Nr: 0901739	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  08-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastric ulcer.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to an initial compensable rating for left 
pectoralis major muscle strain.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 2000 to May 
2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in December 2007.  A  Board 
hearing at the RO was held in September 2008.  

The Board notes that the veteran submitted additional 
evidence pertaining to his left pectoralis major muscle 
strain to the Board at the September 2008 hearing along with 
a waiver of RO consideration of this evidence.  Nevertheless, 
as the Board has remanded this issue below, the RO will be 
able to review this evidence. 

The issue of entitlement to an initial compensable rating for 
left pectoralis major muscle strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a September 2008 statement, the veteran indicated that he 
no longer wished to pursue an appeal on the issues of 
entitlement to service connection for gastric ulcer and for 
lumbar strain.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to entitlement to service connection 
for gastric ulcer and for lumbar strain, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement in 
September 2008, withdrew his appeal as to the issues of 
entitlement to service connection for gastric ulcer and 
lumbar strain.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these issues and they are dismissed without 
prejudice.  


ORDER

The appeal as to the issues of entitlement to service 
connection for gastric ulcer and for lumbar strain is 
dismissed.


REMAND

The veteran is claiming that the severity of his left 
pectoralis major muscle strain warrants a compensable 
evaluation.  The veteran was afforded a VA examination in 
September 2006.  However, at the September 2008 Board 
hearing, the veteran testified that the severity of his 
disability had increased since the September 2006 
examination.  The veteran also testified that he had been 
seen in the emergency room for this disability on numerous 
occasions since this examination as well as filed for 
unemployment compensation due to this disability.  Further, 
subsequent to the examination, the veteran submitted relevant 
private emergency room reports and a workman's compensation 
application that were not reviewed by the examiner.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is evidence of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on 
the veteran's hearing testimony, the Board finds that a new 
VA examination is necessary to determine the extent of the 
veteran's left pectoralis major muscle strain. 

Further, in his hearing testimony, the veteran and his wife 
also testified that since 2007, the veteran had to go to the 
emergency room multiple times due to chest wall pain.  While 
records from March 2006 from Memorial Hospital have been 
submitted by the veteran, any subsequent emergency room 
records have not.  Thus, the RO should contact the veteran 
and request that he either submit such records or 
authorizations so that the RO may obtain them.  The veteran 
also reported that he filed for unemployment compensation at 
Atlantic Marine and the United States Postal Service.  The 
veteran has submitted the claim for the Postal Service.  It 
is unclear whether there was a separate claim for Atlantic 
Marine.  Nevertheless, in light of the need to remand, the RO 
should request that the veteran submit any additional records 
concerning his filings for unemployment compensation. 

The veteran has also indicated that he filed for vocational 
rehabilitation with the VA.  The RO should also attempt to 
associate these records with the claims file.  

Lastly, the most recent VA treatment records are from October 
2007.  The RO should obtain any further treatment records 
from October 2007 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran 
and request that he either submit any 
additional emergency room records and 
records concerning his filings for 
unemployment compensation or 
authorizations so that the RO may 
obtain them.

2.  The RO should associate the 
veteran's VA vocational rehabilitation 
file with the claims file.  

3.  The RO should obtain any VA 
treatment records from October 2007 to 
the present. 

4.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to determine the extent of 
his left pectoralis major muscle strain 
disability.  The claims folder should be 
made available to the examiner for 
review.  The examiner should order any 
medically necessary tests.  Further, the 
examiner should address whether the 
veteran's disability is considered 
slight, moderate, moderately severe or 
severe pursuant to Diagnostic Code 5302.  
See 38 U.S.C.A. §4.73.  With respect to 
the left shoulder, the examiner should 
conduct range of motion testing and, to 
the extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  

5.  Thereafter, the issue on appeal 
should be
readjudicated.  The veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


